Annual Shareholder Meeting Results The Fund held its annual meeting of shareholders on July20, 2011. Common/Preferred shareholders voted as indicated below: Affirmative Withheld Authority Election of Bradford K. Gallagher - Class II to serve until 2014 Re-election of James A. Jacobson* -Class II to serve until 2014 82 Election of Deborah A. Zoullas - Class II to serve until 2014 The other members of the Board of Trustees at the time of the meeting, namely Messrs. Paul Belica, Hans W. Kertess, John C. Maney†,William B. Ogden, IV and Alan Rappaport* continued to serve as Trustees of Convertible & Income II. *Preferred Shares Trustee †Interested Trustee
